CATALYST PAPER CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS MANAGEMENT’S DISCUSSION AND ANALYSIS The following management’s discussion and analysis (“MD&A”) of Catalyst Paper Corporation (the “Company”) should be read in conjunction with the interim consolidated financial statements for the three-month periods ended March 31, 2010 and March 31, 2009, and the audited annual consolidated financial statements for the year ended December 31, 2009 and the notes thereto. Throughout this discussion, references are made to EBITDA, which represents earnings before interest, taxes, depreciation and amortization, impairment, and before other non-operating income and expenses and to EBITDA before specific items, average delivered cash costs per tonne before specific items, net earnings (loss) attributable to the Company before specific items, net earnings (loss) per share attributable to the Company’s common shareholders before specific items, and free cash flow.Management believes these measures are useful in evaluatingthe performance of the Company and its business segments.As United States “(U.S.”) generally accepted accounting principles (“GAAP”)does not define a method of calculating these measures, securities regulations require that non-GAAP measures be clearly defined and qualified, and reconciled with their nearest GAAP measure.The definition, calculation, and reconciliation of these non-GAAP measures is provided in Section 8, “Non-GAAP measures”. In this MD&A, the term “tonne” and the symbol “MT” refer to a metric tonne and the term “ton” or the symbol “ST” refer to a short ton, a measure of weight equal to 0.9072 metric tonnes, and the symbol “Bdt” refers to bone dry tonnes.Use of these symbols is in accordance with industry practice. In this MD&A, unless otherwise indicated, all dollar amounts are expressed in Canadian dollars.The term “dollars” and the symbols “$” and “CDN$” refer to Canadian dollars and the term “U.S. dollars” and the symbol “US$” refer to United States dollars. The information in this report is as at April 28, 2010, which is the date of filing in conjunction with the Company’s press release announcing its results for the first quarter of 2010.Disclosure contained in this document is current to April 28, 2010, unless otherwise stated. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This MD&A contains forward-looking statements including under the headings “Strategy Update”, “Liquidity and Capital Resources” “Contingent Liabilities”, “Risks and Uncertainties” and “Outlook”.Forward-looking statements are statements that address or discuss activities, events or developments that the Company expects or anticipates may occur in the future, including statements relating to overall economic conditions, future cost savings, capital expenditures, demand for the Company’s products, product prices and advertising levels, production volumes, future cash flows and liquidity, currency rates, covenant compliance, severance obligations, the negative impact on EBITDA of a decline in directory paper volumes and prices in 2010, strength of markets,availability of fibre, curtailment of operations, and the impact of labour disruptions affecting suppliers.These forward-looking statements can be identified by the use of words such as “anticipate”, “could”, “expect”, “seek”, “may”, “likely”, “intend”, “will”, “believe” and similar expressions or the negative thereof.These forward-looking statements reflect management’s current views and are based on certain assumptions including assumptions as to future economic conditions and courses of action as well as other factors management believes are appropriate in the circumstances.Such forward-looking statements are subject to risks and uncertainties and no assurance can be given that any of the events anticipated by such statements will occur or, if they do occur, what benefit the Company will derive from them.A number of factors could cause actual results, performance or developments to differ materially from those expressed or implied by such forward-looking statements, including: · the impact of general economic conditions in the United States and Canada and in other countries in which the Company does business; · market conditions and demand for the Company’s products and the outlook for inventories, production and pricing; · declines in advertising and circulation; · expected cash flows, capital expenditures and completion of capital projects; · the Company’s ability and that of its agents to sell its products in export markets; · the implementation of trade restrictions and sanctions in jurisdictions where the Company markets its products; · business strategies and measures to implement strategies; · the Company’s history of losses; · the cyclical nature of the Company’s business; · the effects of intense competition; · competitive strengths, goals, expansion and growth of the Company’s business and operations; · shifts in industry capacity; · fluctuations in foreign exchange or interest rates; · the Company’s ability to successfully obtain cost savings from its cost reduction initiatives; · labour unrest; · fluctuations in the availability and cost of raw materials, including fibre and energy; · implementation of environmental legislation requiring capital for operational changes; · the availability of qualified personnel or management; · the outcome of certain ligation or disputes; · conditions in the capital markets and the Company’s ability to obtain financing and refinance existing debt; and · other factors, many of which are beyond the Company’s control. Additional information concerning these and other factors can be found in Section 12 of this MD&A under the heading "Risks and uncertainties".The Company disclaims any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law. Investors are cautioned not to place undue reliance on these forward-looking statements.No forward-looking statement is a guarantee of future results. Table of Contents Page 1. Overview and highlights 5 2. Segmented results 15 3. Liquidity and capital resources 20 4. Related party transactions 25 5. Contingent liabilities 25 6. Guarantees and indemnities 26 7. Summary of quarterly results 27 8. Non-GAAP measures 27 9. Critical accounting policies and estimates 30 Changes in accounting policies 31 Impact of accounting pronouncements affecting future periods 32 Risks and uncertainties 32 Sensitivity analysis 35 Outlook 36 Disclosure controls and internal control over financial reporting 38 Outstanding share data 38 1. OVERVIEW AND HIGHLIGHTS First quarter overview General overview Market conditions for the Company’s paper products during the first quarter of 2010 (“Q1”) continued to be challenging.The effects of the global economic recovery that began late in 2009 have thus far resulted in only a marginal improvement in North American print advertising.Paper demand, while improved over the same period last year, showed no signs of returning to pre-recession levels.Pulp prices continued to improve, as operating rates remained strong and inventories were at relatively low levels.Operating rates were supported by supply interruptions affecting a significant amount of global pulp capacity, most notably from pulp producers in Chile where production has been affected since the earthquake occurred in late February 2010. High levels of production curtailment and declining specialty printing paper prices negatively affected the Company’s sales, net earnings, cash flows, and liquidity compared to the fourth quarter of 2009 (“Q4”).In addition, Q1 results were negatively affected by higher prices for purchased pulp and old newspaper (“ONP”), additional maintenance costs related to the planned restart of the second pulp production line in Q2, and higher restructuring costs in Q1. Financial performance The Company recorded a net loss attributable to the Company of $44.1 million and a net loss attributable to the Company before specific items of $37.6 million in Q1, compared to a net loss attributable to the Company of $35.8 million and a net loss attributable to the Company before specific items of $21.8 million in Q4.EBITDA was negative $16.2 million compared to $14.1 million in the prior quarter.Q1 EBITDA included restructuring costs of $14.1 million, compared to $1.4 million in Q4.Q1 EBITDA before these specific items for Q1 was negative $2.1 million, compared to $15.5 million in Q4. During the quarter, the Company changed its policy with respect to classification of gains and losses on certain of its derivative financial instruments and translation of foreign currency-denominated working capital balances.This change resulted in an increase to EBITDA of $1.0 million and $0.7 million in Q1 and Q4, respectively, with offsetting adjustments to other expenses in each of the respective quarters.Prior period comparative information has been restated to reflect this change of policy.Refer to Section 10 “Changes in accounting policies” for further details. Product demand and pricing Paper demand in the quarter was higher than the same period last year but remained well below pre-recession levels.Coated, uncoated mechanical and directory paper benchmark prices continued to decline in the quarter while U.S. newsprint benchmark prices continued to recover slowly, although newsprint operating rates for the quarter remained weak.In Canada and international markets, newsprint prices declined, and as a result, overall newsprint prices were flat relative to Q4.As producer operating rates were low during the quarter, the Company only partially implemented the announced U.S. newsprint price increases relating to the first quarter of 2010.For U.S. shipments, the Company expects to realize more of the announced Q1 price increases in the second quarter (“Q2”) of 2010. Northern European benchmark prices for northern bleached softwood kraft (“NBSK”) pulp reached highs not seen since the third quarter of 2008.During Q1, the Company’s pulp prices were adversely affected by a strong order backlog that caused the Company to ship and invoice a disproportionate amount of Q4 orders in Q1.As a result, the announced pulp price increases of US$20 per tonne in January 2010 and US$30 per tonne in each of the months of February and March 2010 were largely implemented and the remainder will be realized in Q2. Production curtailment To address continued weak demand for the Company’s paper products, the Company maintained market related production curtailment of approximately 52% of the Company’s newsprint capacity and 14% of specialty printing paper capacity in Q1.Due to continuing weak demand for newsprint and directory paper, on January 21, 2010, the Company announced the indefinite production curtailment of its Crofton No. 1 paper machine (“C1”) which produces 140,000 tonnes of newsprint on an annualized basis.The C1 machine was temporarily idled on December 23, 2009 for the holiday period.As this curtailment significantly impacted the Company’s British Columbia (“B.C.”) requirements for de-inked pulp (“DIP”) as furnish, and owing to relatively high ONP prices and constrained availability and quality of recovered paper, the Company also announced the indefinite curtailment of its paper recycling facility in Coquitlam, removing 175,000 air-dried tonnes of DIP capacity on an annualized basis.The Company’s Elk Falls No. 1 (“E1”), No. 2 (“E2”), and No. 5 (“E5”) paper machines remained indefinitely curtailed throughout the quarter, removing 526,000 tonnes of newsprint and specialty printing papers production on an annualized basis. The Company’s second line of pulp production at Crofton has been indefinitely curtailed since March 2009, due to high manufacturing and incremental fibre costs, removing 181,000 tonnes of market and internal pulp production on an annualized basis, and resulting in the curtailment of approximately 36% of its market pulp capacity during Q1.In light of rapidly increasing pulp prices, in March, 2010, the Company announced that it will restart its second line of pulp production at Crofton in Q2 to take advantage of a stronger pulp market.The Company has adequate fibre supply and sales orders to support the additional production volume which will allow it to take advantage of the current positive market conditions.During the quarter, the Company incurred $2.3 million in maintenance costs related to the planned restart of the second pulp line. The following table summarizes paper and pulp production curtailment in Q1: Q1 2010 production curtailment (thousands of tonnes) Specialty printing papers Newsprint Market pulp Total Crofton 1 Elk Falls 2 – Total 1 Curtailment consists of market-related curtailment and includes 34,500 tonnes related to C1 which was curtailed on December 23, 2009, and indefinitely curtailed on January 21, 2010 and 30,700 tonnes of market pulp related to the second pulp production line at Crofton which was indefinitely curtailed on March 8, 2009. 2 Curtailment consists of market-related curtailment related to E1 (curtailed since September 2007), E2 and E5 (curtailed since February 2009), all of which are indefinitely curtailed. Restructuring During Q1, the Company incurred $14.1 million in severance costs related to approximately 290 employees, 200 of which were related to the extended curtailment of Elk Falls Paper.Of the 100 employees who were on layoff at the Company’s other operations at December 31, 2009, another 50 requested their severance.The indefinite closure of the Company’s C1 machine and the associated paper recycling facility in Coquitlam resulted in the severance of an additional 40 employees. During the quarter, the Company implemented announced changes to salaried employee and retiree pension and benefit plans, including the cessation of benefits related to future service under the defined benefit pension plans and a reduction in the Company-provided contribution rate under the defined contribution pension plans from 7% to 5%.The Company also changed the design of its extended health and other benefits plan which now includes core coverage paid by the Company with optional enhanced coverage, deductibles and dispensing fees paid by employees.A 50/50 cost-sharing arrangement was also introduced for the provincial medical services plan premiums. Furthermore, annual vacation entitlements were limited to 5 weeks per employee and supplemental vacation benefits have been eliminated on a prospective basis.The Company expects these changes will result in annualized savings of approximately $8 million. Property tax dispute The Company is committed to taking actions to achieve a more sustainable and reasonable model through which to determine municipal property taxes for industry in the B.C. communities in which it operates.During 2009, the Company provided the public with analyses of 2008 municipal service consumption by tax class for each community in which its mills are located.The analyses indicated that the property tax Class 4 levy is approximately six times the cost of services provided by the four municipalities and established that a combined levy of approximately $4.6 million was more equitable.Accordingly, during 2009, the Company committed to pay the $4.6 million, plus a gross-up of 30%, which equated to $1.5 million per municipality, for a combined total of approximately $6.0 million.In addition to the municipal amounts, the Company paid school and regional district levies collected by the municipalities on behalf of other governments. During 2009, the Company also petitioned the Supreme Court of B.C. for judicial review of property tax rates in each of the four municipalities in which its B.C. paper mills are located. The Company’s petitions for each municipality were dismissed, and the Company then appealed all four rulings to the B.C. Court of Appeal. The first appeal relating to the District of North Cowichan was heard in March, 2010 and on April 22, 2010 the Court of Appeal dismissed the Company’s appeal, declining to strike down the North Cowichan by-law, calling the“extreme imbalance” perpetuated by the District of North Cowichan a political problem requiring a policy decision by elected officials. The Company intends to seek leave from the Supreme Court of Canada to appeal the Court of Appeal’s decision. The Company also intends to abandon its appeals of the decisions relating to the other municipalities and has paid all outstanding taxes, penalties and interest relating to its 2009 property taxes. Despite the challenges the Company has encountered in achieving the levels of Class 4 rate reductions through the courts, the municipalities directly involved and other governments have acknowledged the current inequity inherent in the Class 4 tax rates and in some cases, have taken active steps towards lowering the levies in their respective municipality.On April 9, 2010, the City of Powell River (“the City”) and the Company entered into an agreement in principle to reduce the annual Class 4 property taxes paid by the Company to $2.3 million per year for the next five years and the Company and the City also agreed to jointly pursue arrangements that would enable a 20-year service agreement valued at $0.8 million annually for five years, under which the Company would treat the City’s liquid waste using the Powell River mill’s effluent system and burn the City’s bio-solids in the mill’s waste wood boiler. Financing, liquidity and capital assets On March 10, 2010, the Company completed the exchange of US$318.7 million of its 8.625% senior notes due June 2011 (“2011 Notes”) for new senior secured notes of US$280.4 million at 11.0%, due December 2016.As of March 31, 2010, US$35.5 million of the 2011 Notes remain outstanding.The Company incurred $10.5 million in costs associated with the exchange, of which the remaining $8.3 million was recorded in the current quarter.For additional details refer to Section 3, “Liquidity and capital resources”. At March 31, 2010, the Company had $119.5 million of liquidity available, comprised of $58.7 million in cash and $60.8 million of availability on the Company’s asset-based loan facility (“ABL Facility”).The availability on the ABL Facility is after taking into account the financial covenant to maintain excess availability above $35.0 million.The quarter-over-quarter liquidity decline of $37.9 million was largely the result of lower EBITDA in Q1, as well as $8.3 million in costs associated with the bond exchange, $7.0 million interest payment normally due in June that was made in March, concurrent with the bond exchange, and $14.1 million in severance costs.These negative effects to liquidity were partly offset by the sale of property for proceeds of $6.8 million.Refer to Section 3, “Liquidity and capital resources” for a discussion of the Company’s credit facility and liquidity. Resignation of President and Chief Executive Officer On January 25, 2010, the Company’s Board of directors accepted the resignation of President and Chief Executive Officer Richard Garneau, who will be leaving the Company at the end of May 2010, for personal reasons.The Board of directors has commenced a search for a successor. Selected financial information (In millions of dollars, except where otherwise stated) 2009 1 Q1 TOTAL Q4 Q3 Q2 Q1 Sales $ Operating earnings (loss) EBITDA 2 ) –before specific items 2 ) Net earnings (loss) attributable to the Company ) –before specific items 2 ) EBITDA margin 2 %) % –before specific items 2 %) % Net earnings (loss) per share attributable to the Company’s common shareholders (in dollars) –basic and diluted $ ) $ ) $ ) $ $ ) $ –before specific items 2 ) Sales (000 tonnes) Specialty printing papers Newsprint Total paper Pulp – Total sales Production (000 tonnes) Specialty printing papers Newsprint Total paper Pulp – – Total production US$/CDN$ foreign exchange 3 Average spot rate (a) Period-end spot rate (b) Average effective rate (c) Common shares (millions) At period-end Weighted average 1 Effective January 1, 2010, the Company changed its policy with respect to classification of gains and losses on certain of its derivative financial instruments and translation of foreign currency-denominated working capital balances.Prior period comparative information has been restated to reflect this change of policy.Refer to Section 10 “Changes in accounting policies” for further details. 2 EBITDA, EBITDA before specific items, EBITDA margin, EBITDA margin before specific items, net earnings (loss) attributable to the Company before specific items, and net earnings (loss) per share attributable to the Company’s common shareholders before specific items are non-GAAP measures.EBITDA margin and EBITDA margin before specific items are defined as EBITDA and EBITDA before specific items, as a percentage of sales.Refer to Section 8, “Non-GAAP measures” for further details. 3 Foreign exchange rates: a) Average spot rate is the average Bank of Canada noon spot rate over the reporting period. b) Period-end spot rate is the Bank of Canada noon spot rate. c) Average effective rate represents a blended rate which takes account of the applicable average spot rates and the Company’s effective portion of revenue hedging program for operating earnings in the period.See Section 7, “Summary of quarterly results” for further details. Overview of the business Catalyst is a leading producer of specialty printing papers and newsprint in North America.The Company also produces market pulp and owns western Canada’s largest paper recycling facility.With four of the Company’s five pulp and paper operations located within a 160-kilometre radius of its head office in Richmond,B.C., and one mill located in Snowflake, Arizona, the Company has a combined annual capacity of 2,507,000 tonnes of product.The Company’s paper recycling operation is located in Coquitlam, B.C. and has an annual capacity of 175,000 air-dried tonnes of production of DIP which may be used as furnish at its other mills. The Company is the largest producer of specialty printing papers and newsprint in western North America.Catalyst’s specialty printing papers include lightweight coated, uncoated mechanical papers, and directory paper.The Company is the only producer of lightweight coated paper in western North America. The Company’s business is comprised of three business segments:specialty printing papers, newsprint, and pulp. The chart below illustrates the annual 2010 production capacity of the Company’s principal paper and pulp products by mill: CAPACITY BY MILL LOCATION AND PRODUCT LINE 1 Specialty printing papers1 Newsprint1 Pulp Mill location Number of paper machines Uncoated mechanical Lightweight coated Directory Newsprint NBSK pulp Crofton, B.C. 2, 3 3 - - 3 2 Elk Falls, B.C. 3 3 3 - - 3 - Port Alberni, B.C. 2 - - - Powell River, B.C. 3 - - - Snowflake, Arizona 2 - - - Total capacity (tonnes) 1 Capacities expressed in the above table can vary as the Company is able to switch production between products, particularly newsprint, directory and machine-finished uncoated grades. 2 Total pulp capacity at Crofton is 403,000 tonnes, of which 343,000 tonnes are designated as market pulp with the remainder being consumed internally.The Company indefinitely curtailed pulp production at its Crofton mill, effective March 8, 2009.On October 5, 2009 one line of pulp production was restarted, reinstating 222,000 tonnes of production on an annualized basis.The capacity noted in the table above has not been adjusted to reflect the indefinite curtailment. 3 The Company has indefinitely curtailed the E1, E2 and E5 paper machines, removing the equivalent of 153,000 tonnes of specialty printing papers production and 373,000 tonnes of newsprint production annually, and the C1 paper machine, removing 140,000 tonnes of newsprint production annually.The capacity and number of machines noted in the table above have not been adjusted to reflect the indefinite curtailments. Strategy Update The Company’s long-term objective is to achieve higher sustainable earnings and maximize cash flow by focusing on reducing manufacturing costs and optimizing its brands and customer base. 2010 key priorities The Company continues to focus on reducing fixed and operating costs, improving its product mix, and managing its liquidity and cash flows by focusing on cash conservation, debt maturities and investment in capital projects that provide long-term benefits to the Company.An update on 2010 key priorities can be found below: Focus on cash flows and liquidity: · Free cash flow was negative $36.6 million in Q1 and liquidity decreased by $37.9 million compared to Q4; · Capital expenditures in Q1 were $3.2 million and are expected to be approximately $20 million in 2010 compared to $11.5 million in 2009 and $41.9 million in 2008; · The Company refined the scope and benefits of two projects identified for utilization of Green Transformation Program credits; and · The Company completed the exchange of senior unsecured notes of US$318.7 million at 8.625%, due June 2011, for new senior secured notes of US$280.4 million at 11.0%, due December 2016, leaving US$35.5 million of senior unsecured notes due in June 2011 outstanding. Maintain the Company’s focus on matching production to customer orders and keep inventories at appropriate levels: · Paper production curtailment of 167,600 tonnes in Q1 represented approximately 32% of paper capacity and paper finished goods inventory levels as at March 31, 2010 of 46,500 tonnes compared to an average quarter-end paper inventory level of 54,100 tonnes in 2009 and 49,900 tonnes at the end of the prior period. Develop higher-value recycled-content grades at the Snowflake mill, particularly high-bright and directory grades and continue to develop the grade mix at the B.C. mills: · The Company successfully produced recycled high-bright grades at Snowflake. Focus on implementing initiatives to reduce fixed costs: · During the quarter, the Company implemented announced changes to salaried employee and retiree pension plans, extended health and other benefit plans, and to vacation entitlements.The Company expects these changes will result in annualized savings of approximately $8 million.For additional details, refer to the discussion on “Restructuring” earlier in this section. · The Company entered into an agreement in principle with the City of Powell River to reduce the Company’s annual municipal property taxes to $2.3 million, and to enter into a 20-year service agreement valued at $0.8 million per year to the Company, which will bring the cost to $1.5 million; · The Company intends to seek leave to appeal to the Supreme Court of Canada in response to the B.C. Court of Appeal’s dismissal of the North Cowichan property tax petition on April 22, 2010; and · Mill fixed costs were $78.0 million in Q1, a decrease of $3.0 million compared to the prior quarter, primarily due to lower salary and labour costs, offset in part by higher maintenance costs incurred in the current quarter related to the restart of the second line of Crofton pulp.Refer to the EBITDA reconciliations later in this section for further details on fixed costs. Continue to implement plans to reduce labour costs to $80 per tonne at all mills and develop more flexible and efficient work practices: · In light of the preliminary indications from the District of Campbell River with respect to municipal tax levies, the Company resubmitted a proposal to the Elk Falls union that could allow for the restart of the Elk Falls paper mill at a labour cost of approximately $40 per hour, a cost that equates to $80 per tonne, and reflects current market realities.The proposal includes changes to wages and benefits that are comparable to those already implemented with management and staff employees and would result in an all-in annual average cost of $82,000 per hourly employee; and · The Company continues to seek additional labour cost reductions through discussions with the local and national unions representing employees at each of its operating sites and to identify and implement manning structures and work practices at its mills to achieve the $80 per tonne labour target. Improve the safety performance at all mills, with a target lost time incident ratio of 1.0 and medical incident rate of 3.0: · As of March 31, 2010, the Company’s lost time incident (“LTI”) rate was 0.9 compared to a target LTI rate of 1.0, and its medical incident rate (“MIR”) was 5.5 compared to a target MIR rate of 3.0.The Crofton and Powell River mills had higher than usual medical incidents.Mill management met with mill crews to identify underlying issues and reinforce the need for employees to follow safe work practices to prevent injuries.The month of March was a better month for safety overall. Consolidated results of operations Three months ended March 31, 2010 compared to three months ended December 31, 2009 Sales Sales in Q1 decreased by $21.7 million, or 7.4%, compared to Q4.The negative impacts of reduced sales volumes and prices for specialty paper products and a slightly stronger Canadian dollar in Q1 compared to Q4 more than offset higher pulp prices in Q1 relative to Q4. EBITDA and EBITDA before specific items (In millions of dollars) EBITDA 1 EBITDA before specific items1 Q4, 2009 $ $ Paper prices ) ) Pulp prices Impact of Canadian dollar on sales, inclusive of hedging 2 ) ) Volume and mix ) ) Furnish mix and costs ) ) Chemical costs ) ) Energy costs ) ) Labour costs Selling, general and administrative costs Lower of cost or market impact on inventory, net of inventory change Restructuring costs )  Other, net ) ) Q1, 2010 $ ) $ ) 1 EBITDA and EBITDA before specific items are non-GAAP measures.Refer to Section 8, “Non-GAAP measures” for further details. 2 Estimated total impact on EBITDA of average foreign exchange effective rate movement period-to-period is nil. Operating earnings (loss) The Company’s operating loss increased by $7.8 million in Q1, primarily related to lower EBITDA of $30.3 million in Q1 compared to Q4.The deterioration in EBITDA quarter-over-quarter was partly driven by lower directory production and sales volumes in Q1 compared to Q4 due to seasonal factors and lower contract volumes.The negative impact to operating earnings of lower EBITDA in Q1 was offset in part by reduced depreciation and amortization of $5.1 million in Q1 and the asset-impairment charge of $17.4 million in Q4. Net earnings (loss) attributable to the Company Net loss attributable to the Company in Q1 of $44.1 million ($0.12 per common share) increased $8.3 million compared to a net loss attributable to the Company of $35.8 million ($0.09 per common share) in Q4.The increase in net loss attributable to the Company was primarily related to increased after-tax operating losses of $6.2 million, offset in part by an after-tax foreign exchange gain on the translation of long-term debt of $11.7 million in Q1 compared to an after-tax gain of $9.5 million in Q4.Net loss attributable to the Company before specific items in Q1 of $37.6 million ($0.10 per common share) increased by $15.8 million from net loss attributable to the Company before specific items of $21.8 million ($0.06 per common share) in the previous quarter.Refer to Section 8, “Non-GAAP measures” for details on net earnings (loss) attributable to the Company before specific items. Three months ended March 31, 2010 compared to three months ended March 31, 2009 Sales Sales in Q1 decreased by $87.6 million, or 24.3%, compared to Q1, 2009.Lower sales volume for the Company’s products, lower paper prices, and the negative impact of a stronger Canadian dollar in Q1 compared to Q1, 2009 more than offset the positive impact of higher pulp prices in Q1 compared to Q1, 2009. EBITDA and EBITDA before specific items (In millions of dollars) EBITDA1 EBITDA before specific items1 Q1, 2009 $ $ Paper prices ) ) Pulp prices Impact of Canadian dollar on sales, inclusive of hedging 2 ) ) Volume and mix ) ) Furnish mix and costs Chemical costs Labour costs Lower of cost or market impact on inventory, net of inventory change ) ) Restructuring costs )  Other, net Q1, 2010 $ ) $ ) 1 EBITDA and EBITDA before specific items are non-GAAP measures.Refer to Section 8, “Non-GAAP measures” for further details. 2 Estimated total impact on EBITDA of average foreign exchange effective rate movement period-to-period is negative $11 million. Operating earnings (loss) The Company’s operating loss deteriorated by $80.7 million in Q1 compared to Q1, 2009.The decline over the comparative period was related to lower EBITDA of $85.1 million offset in part by reduced depreciation and amortization expense of $4.4 million in the current quarter. Net earnings (loss) attributable to the Company Net loss attributable to the Company of $44.1 million ($0.12 per common share) in Q1 increased $64.2 million compared to net earnings attributable to the Company of $20.1 million ($0.06 per common share) in Q1, 2009.This was largely due to the decline in after-tax operating earnings of $57.2 million and the absence of an after-tax gain on cancellation of long-term debt in Q1 compared to a gain of $26.1 million in Q1, 2009, partly offset by an after-tax gain on the translation of U.S. dollar denominated debt of $11.7 million in Q1 compared to an after-tax loss of $10.7 million in Q1, 2009.Net loss attributable to the Company before specific items of $37.6 million ($0.10 per common share) increased by $46.0 million from a net earnings attributable to the Company before specific items of $8.4 million ($0.02 per common share) in Q1, 2009.Refer to Section 8, “Non-GAAP measures” for details on net earnings (loss) before specific items. 2. SEGMENTED RESULTS Specialty printing papers (In millions of dollars, except where otherwise stated) 2009 1 Q1 TOTAL Q4 Q3 Q2 Q1 Sales $ Operating earnings (loss) ) ) EBITDA 2 –before specific items 2 EBITDA margin 2 % –before specific items 2 % Sales (000 tonnes) Production (000 tonnes) Curtailment (000 tonnes) 3 Average sales revenue per tonne $ Average delivered cash costs per tonne 4 –before specific items 4 Benchmark prices SC-A paper, 35 lb. (US$/ton) 5 LWC paper, No. 5, 40 lb. (US$/ton) 5 Telephone directory paper, 22.1 lb. (US$/ton) 5 1 Effective January 1, 2010, the Company changed its policy with respect to classification of gains and losses on certain of its derivative financial instruments and translation of foreign currency-denominated working capital balances.Prior period comparative information has been restated to reflect this change of policy.Refer to Section 10 “Changes in accounting policies” for further details. 2 EBITDA, EBITDA before specific items, EBITDA margin, EBITDA margin before specific items, and average delivered cash costs per tonne before specific items are non-GAAP measures.EBITDA margin and EBITDA margin before specific items are defined as EBITDA and EBITDA before specific items as a percentage of sales.Refer to Section 8, “Non-GAAP measures” for further details. 3 Curtailment consists of downtime related to unavailability of fibre and market demand in 2009 and downtime related to market demand in 2010.Q1, 2010 curtailment includes 37,600 tonnes related to E2 which was indefinitely curtailed on February 23, 2009. 4 Average delivered cash costs per tonne consist of cost of sales, excluding depreciation and amortization, and including the impact of SG&A, restructuring costs, and impairment.Average delivered cash costs per tonne before specific items consist of cost of sales, excluding depreciation and amortization, and including the impact of SG&A, but excluding the impact of restructuring costs and impairment. 5 Benchmark selling prices are sourced from Resource Information Systems, Inc. (“RISI”). Segment Overview Specialty printing paper prices continued to deteriorate in Q1 compared to Q4 due to weak demand and low operating rates. Coated mechanical demand increased 9.2% in Q1 year-over-year from very low levels in Q1, 2009.Industry operating rates (shipments-to-capacity rates) in Q1 increased to 84% from 71% in the same quarter last year, but were still at historically low levels.The Q1 average lightweight coated (“LWC”) paper benchmark price was US$742 per short ton, a decrease of US$15 per short ton, or 19.8%, from Q4.Compared to Q1, 2009, the average benchmark price was down significantly by US$155 per short ton, or 17.3%.At the end of the quarter, improving operating rates, as well as rising producer input costs, resulted in the Company announcing a US$30 per short ton increase, effective April 1, 2010, for coated paper grades. Year-over-year, uncoated mechanical demand increased 2.9%, including an increase of 10.8% for high gloss grades and a decrease of 4.4% for standard grades.Prices weakened across all grades, reflecting lower demand and weak operating rates as well as some producers switching production from coated to uncoated grades.The average benchmark price for SC-A in Q1 was US$732 per short ton, a decrease of US$18 per short ton, or 2.4%, from Q4 compared to a decrease of US$145 per short ton, or 16.5%, from the same quarter last year.At the end of the quarter, improving operating rates, as well as rising producer input costs, resulted in the Company announcing a US$30 per short ton increase, effective April 1, 2010, for SC paper grades.Additionally, the Company announced a US$50 per short ton increase for its Electrastar and Electrastar Max superbrite grades effective May 15, 2010 and an increase of US$40 per short ton for Electrabrite grades effective June 1, 2010. North American directory demand increased 0.2% in Q1 year-over-year.Demand remained flat due to a reduction in advertising spending by small and medium-size businesses, smaller books, reductions in white page counts, lower circulation and migration from printed books to the internet.Pricing agreements with major directory customers are in place for 2010.Price decreases compared to 2009 average approximately 11%.The average directory benchmark price for Q1 was US$660 per short ton, a decrease of US$60 per short ton, or 8.3%, from Q4.Compared to Q1 2009, the average directory benchmark price declined US$140 per short ton, or 17.5%. Operational performance Three months ended March 31, 2010 compared to three months ended March 31, 2009 Operating earnings for the specialty printing papers segment in Q1 declined $48.1 million compared to Q1, 2009.EBITDA and EBITDA before specific items decreased $50.0 million and $47.2 million, respectively, compared to the same period in 2009.Refer to Section 8, “Non-GAAP measures” for details on EBITDA before specific items. Sales volume decreased 2,800 tonnes, or 1.3%, from the comparative period in 2009 largely due to lower directory sales volumes and a full quarter of production curtailment related to E2 in Q1 compared to production curtailment from February 23, 2009 for this machine in Q1, 2009.Average sales revenue decreased by $246 per tonne over the comparative period, reflecting lower average transaction prices for the Company’s specialty printing paper products and the negative impact of the stronger Canadian dollar. Average delivered cash costs decreased $4 per tonne from the comparative period in 2009.This was primarily due to lower chemical, fuel, labour, and salary costs largely offset by higher power and restructuring costs.Before the impact of specific items, average delivered cash costs decreased $17 per tonne from the comparative period in 2009.Refer to Section 8, “Non-GAAP measures” for details on average delivered cash costs before specific items. Newsprint (In millions of dollars, except where otherwise stated) 2009 1 Q1 TOTAL Q4 Q3 Q2 Q1 Sales $ Operating earnings (loss) EBITDA 2 ) –before specific items 2 ) EBITDA margin 2 %) %) %) %) %) % –before specific items 2 %) %) %) %) %) % Sales (000 tonnes) Production (000 tonnes) Curtailment (000 tonnes) 3 Average sales revenue per tonne $ Average delivered cash costs per tonne 4 –before specific items 4 Benchmark price Newsprint 48.8 gsm, West Coast delivery(US$/tonne) 5 1 Effective January 1, 2010, the Company changed its policy with respect to classification of gains and losses on certain of its derivative financial instruments and translation of foreign currency-denominated working capital balances.Prior period comparative information has been restated to reflect this change of policy.Refer to Section 10 “Changes in accounting policies” for further details. 2 EBITDA, EBITDA before specific items, EBITDA margin, EBITDA margin before specific items, and average delivered cash costs per tonne before specific items are non-GAAP measures.EBITDA margin and EBITDA margin before specific items are defined as EBITDA and EBITDA before specific items as a percentage of sales.Refer to Section 8, “Non-GAAP measures” for further details. 3 Curtailment consists of downtime related to unavailability of fibre and market demand in 2009 and downtime related to market demand in 2010.Q1, 2010 curtailment includes 37,800 tonnes related to E1, 54,200 tonnes related to E5, and34,500 tonnes related to C1 which were all curtailed throughout Q1 (C1 had been curtailed since December 23, 2009, and was indefinitely curtailed on February 1, 2010). 4 Average delivered cash costs per tonne consist of cost of sales, excluding depreciation and amortization, and including the impact of SG&A, restructuring costs, and impairment.Average delivered cash costs per tonne before specific items consist of cost of sales, excluding depreciation and amortization, and including the impact of SG&A, but excluding the impact of restructuring costs and impairment. 5 Benchmark selling prices are sourced from RISI. Segment Overview U.S. newsprint consumption continued its decline in Q1, dropping 11.0% in Q1 compared to Q1, 2009.Despite this, North American newsprint shipments increased 8.4% in Q1 year-over-year, due primarily to improving offshore exports and the more moderate decline in North American demand compared to year-ago levels.During the quarter, U.S. newsprint benchmark prices continued to recover slowly, while in Canada and international markets, newsprint prices declined, and as a result, overall newsprint prices were flat relative to the prior quarter.The Company only partially implemented announced U.S. newsprint price increases relating to the first quarter of 2010.The Company expects to realize more of the announced U.S. price increases in Q2.The average newsprint benchmark price for Q1 increased US$45 per tonne, or 9.3%, from Q4.Compared to Q1 2009, the average benchmark price decreased US$162 per tonne, or 23.4%.Prevailing low prices of newsprint, improved shipments and rising input costs led the Company to announce newsprint price increases of US$25 per tonne for each of the months of May and June 2010. During Q1, the Company announced the indefinite production curtailment of C1 effective February 1, 2010, removing the equivalent of 140,000 tonnes of newsprint grades on an annualized basis.The Company had temporarily curtailed production of its C1 machine on December 23, 2009.Including the impact of E1 and E5, which were indefinitely curtailed in September 2007 and February 2009, respectively, the Company has indefinitely curtailed the equivalent of 513,000 tonnes of newsprint on an annualized basis or approximately 52% of the Company’s newsprint capacity. Operational performance Three months ended March 31, 2010 compared to the three months ended March 31, 2009 Operating loss for the newsprint segment in Q1 deteriorated $34.9 million compared to operating earnings in Q1, 2009.EBITDA and EBITDA before specific items declined $38.2 million and $30.4 million, respectively, compared to the same period in 2009.Refer to Section 8, “Non-GAAP measures” for details on EBITDA before specific items. Sales volume decreased 2,300 tonnes, or 1.8%, from Q1, 2009 due to higher production curtailment in Q1 compared to Q1, 2009.Average sales revenue decreased $280 per tonne due to lower transaction prices and the negative impact of the stronger Canadian dollar. Average delivered cash costs increased $29 per tonne from the comparative period in 2009.This increase was due to higher ONP and restructuring costs as well as lower machine productivity.Before the impact of specific items, average delivered cash costs decreased $34 per tonne from the comparative period in 2009.Refer to Section 8, “Non-GAAP measures” for details on average delivered cash costs before specific items. Pulp (In millions of dollars, except where otherwise stated) 2009 1 Q1 TOTAL Q4 Q3 Q2 Q1 Sales $ $ $ $
